Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 December 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            Mr dear Marqs
                            New Windsor 8th Decr 1780
                        
                        Since mine of yesterday by the Count de Castine another oppertunity has offered of writing to you more
                            leizurely, & as your departure for the Southward—if that ultimately should be your determination—may be incommoded
                            by delay, I have taken the liberty of facilitating your journey by the inclosed dispatches. I beg you to be perswaded
                            however, that I do not mean by this to fix your determination of serving in the Southern Army. It is my earnest wish (as I
                            mentioned at Morris Town) that you shd be governed in this matter by European & Southern advices wch ought,
                            & alone can, determine you with propriety—These you are more in the way of receiving than I am. If there is a
                            prospect of a naval superiority in these Seas—and an augmentation of the (French) land force at Rhode Island, I shall with
                            the freedom of a friend give it as my opinion, that your going to the Southern Army (if you expect a command in this) will
                            answer no valuable purpose; but must be fatigueing to yourself & embarrassing to Generl
                            Greene as it may contravene a permanent arrangement to the disgust of those who considering
                            themselves as belonging to that Army may be hurt at disappointments—On the other hand, if we are likely to remain in a
                            state of inactivity in this quarter your seeking service to the Southward where their is a more fruitful field for
                            enterprize is not only an evidence of your Zeal but will be supported by every rule of military reasoning—hence it is, I
                            again repeat, that circumstances should, alone decide.
                        In all places, and at all times, my best wishes for your health—honor & glory will accompany you.
                            with much truth I can add that I am—My dear Marqs Yr most Obedt & Affecte Ser. 
                        
                            Go: Washington
                        
                    